Title: Nicholas H. Lewis to Thomas Jefferson, 2 June 1819 (2d letter)
From: Lewis, Nicholas H.
To: Jefferson, Thomas


          
            Dear Sir
            June 2nd 1819
          
          We determined this morning for your convenience and also to save ourselves some trouble to send for Poor I have no doubt but he will attend at Charlottesville on the 10th Instant as their will be other depositions taken on that day it will save both parties much trouble I hope this arrangement will meet with your approbation
          
            Respectfully yos &—
            N, H, Lewis
          
        